Name: Commission Regulation (EEC) No 3251/86 of 27 October 1986 amending Regulation (EEC) No 1915/86 laying down detailed implementing rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 39, 40 and 41 of Regulation (EEC) No 337/79 and held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 86 Official Journal of the European Communities No L 302/7 COMMISSION REGULATION (EEC) No 3251/86 of 27 October 1986 amending Regulation (EEC) No 1915/86 laying down detailed implementing rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 39, 40 and 41 of Regulation (EEC) No 337/79 and held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 40a (2) and 41a (5) thereof, Whereas Article 2 (4) of Commission Regulation (EEC) No 1915/86 (3), provides that the descriptive sheet for alcohols put up for sale must state the higher alcohol content expressed in terms of the methyl-2-propanol-l content ; whereas there is no longer any reason to refer exclusively to this particular higher alcohol since the methods of analysis now used make it possible to deter ­ mine the content for each higher alcohol and the total figure for these individual contents provides a more accu ­ rate figure for the overall content of higher alcohols than the procedure hitherto applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The last subparagraph of Article 2 (4) of Regulation (EEC) No 1915/86 is hereby replaced by the following : The descriptive sheet for lots of alcohol other than neutral spirits shall, in addition, contain the higher alcohol content expressed in grams per hectolitre of alcohol at 100 % vol.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 54, 5. 3 . 1979, p . 1 . O OJ No L 367, 31 . 12 . 1985, p . 35 . 0 OJ No L 165, 21 . 6. 1986, p. 14.